Citation Nr: 9933639	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-23 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1942 to March 
1948 and from July 1950 to July 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  
 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Pulmonary function testing conducted in August 1998 
revealed forced expiratory volume at one second (FEV-1) at 44 
and 52 percent of its predicted value; the ratio of FEV-
1/forced ventilatory capacity (FVC) was measured at 85 and 86 
percent of its predicted value.

3.  Disability due to bronchitis is not pronounced and does 
not include such symptomatology as FEV-1 or FEV-1/FVC ratio 
readings that were less than 40 percent of their predicted 
values, a copious productive cough with dyspnea at rest, 
severe emphysema, cyanosis, right sided heart 
involvement/failure, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or the 
necessity of outpatient oxygen therapy.  

4.  There are no extraordinary factors associated with the 
service-connected bronchitis productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.



CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for 
chronic bronchitis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6600, effective prior to October 7, 
1996; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, DC 6600 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991). The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more 

nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

There is noted to have been a change in the regulations to be 
utilized in the rating of respiratory disorders, effective 
from October 7, 1996.  In cases such as this, where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the criteria in effect prior to October 7, 1996, 
chronic bronchitis warranted a 0 (zero) percent rating if 
mild, with a slight cough, no dyspnea, and a few rales.  A 10 
percent evaluation was assignable for moderate bronchitis, 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
required moderately severe bronchitis, with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction. Severe bronchitis, with a severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of a severe ventilatory impairment, 
warranted a 60 percent rating.  A 100 percent rating required 
pronounced bronchitis, with a copious productive cough and 
dyspnea at rest, pulmonary function testing showing a severe 
degree of chronic airway obstruction, symptoms of associated 
severe emphysema or cyanosis, and findings of right-sided 
heart involvement. 
38 C.F.R. § 4.97, DC 6600, as in effect prior to October 7, 
1996.

Under the revised criteria, chronic bronchitis warrants a 10 
percent evaluation if the FEV-1 is 71 to 80 percent of the 
value predicted; or if the ratio of FEV-1/FVC is 71 to 80 
percent; or if the DLCO (SB) is 66 to 80 percent of predicted 
normal.  A 30 percent evaluation is warranted if the FEV-1 is 
56 to 70 percent of the value 

predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if 
the DLCO (SB) is 56 to 65 percent of the predicted value.  A 
60 percent rating is assignable where the 
FEV-1 is 40 to 55 percent of the value predicted; if the FEV-
1/FVC ratio is 40 to 55 percent; if the DLCO (SB) is 40 to 55 
percent of the predicted value; or if maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires an FEV-1 of less than 
40 percent of the predicted value; or an FEV-1/FVC ratio of 
less than 40 percent; or a DLCO (SB) of less than 40 percent 
of predicted value; or a maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or the requirement of outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that a 60 percent rating for the veteran's 
bronchitis is warranted under the revised criteria.  
Specifically, and as referenced initially by the veteran in 
his VA Form 9 dated in December 1998, pulmonary function 
testing conducted in August 1998 included FEV-1 readings that 
were measured at 52 percent of its predicted value.  The 
August 1998 testing also included an FEV-1 reading that was 
44 percent of its predicted value.  Thus, as the revised 
criteria codified at 38 C.F.R. § 4.97, DC 6600 (1999) provide 
for a 60 percent rating when the FEV-1 is 40 to 55 percent of 
the value predicted, the August 1998 pulmonary function 
findings are sufficient to warrant a 60 percent rating under 
the revised criteria.  

As for entitlement to a rating in excess of 60 percent, the 
Board concludes that application of either the old or revised 
criteria to the pertinent facts does not warrant a rating in 
excess of 60 percent.  Most pertinent to the Board in making 
this 

determination are the reports from a VA examination and 
pulmonary function testing conducted in August 1998.  
Francisco, 7 Vet. App. at 55 (1994).  At that time, it was 
indicated that the veteran did not require oxygen therapy.  
He reported having a chronic productive cough since 1946 but 
provided no history of hemoptysis.  Upon examination, the 
veteran's respiration was at 18.  There was no evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or restrictive disease.  A chest X-ray 
conducted in August 1998 showed early chronic obstructive 
pulmonary disease.  In addition to the previously referenced 
FEV-1 findings, the pulmonary function testing conducted in 
August 1998, in pertinent part, revealed FEV-1/FVC 
measurements at 85 and 86 percent of their predicted values.  
It was noted following this testing that the veteran had 
moderate obstructive lung disease and that there was a 
significant improvement with bronchodilatation.  Also noted 
was a mild reduction in vital capacity which was found to be 
suggestive of coexistent restrictive lung disease.  The 
oxygen saturation was said to be normal.  

It is noted initially that the August 1998 pulmonary function 
readings did not, as would warrant a 100 percent rating under 
the revised criteria, include FEV-1 or FEV-1/FVC ratio 
readings that were less than 40 percent of their predicted 
values.  The August 1998 pulmonary function results were also 
not indicative of a severe degree of chronic airway 
obstruction for which a 100 percent rating was warranted 
under the old criteria.  Also in this regard, no evidence of 
severe emphysema or cyanosis as discussed in the old criteria 
was demonstrated at the time of the August 1998 
examination/pulmonary function testing.   

Both the old and revised criteria provide for a 100 percent 
rating for right sided heart involvement/failure, which was 
not shown upon VA examination in August 1998.  Right 
ventricular hypertrophy and pulmonary hypertension, for which 
a 100 percent rating is warranted under the new criteria, 
were explicitly noted as not being demonstrated upon the 
August 1998 VA examination, and the veteran at that time 
specifically denied another basis for a 100 percent rating 
under the revised criteria, 

oxygen therapy.  Finally, another basis for a 100 percent 
rating under the revised criteria, acute respiratory failure, 
was not demonstrated upon examination in August 1998.  

As required by the Court's holding in Schafrath, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999) have been considered, 
as has the pertinent clinical history.  In short, however, 
the most probative evidence of record, contained in the 
reports from the August 1998 VA examination and pulmonary 
function testing, does not warrant a rating in excess of 60 
percent under a diagnostic code other than 6600, or based on 
the pertinent clinical history.  Francisco, 7 Vet. App. at 55 
(1994).  The Board has also considered whether an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the veteran's chronic 
bronchitis has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board concludes that the criteria for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to a 60 percent rating, but no greater than 60 
percent, for chronic bronchitis is granted, subject to 
regulations governing the payment of monetary awards. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

